department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date legend b program v name of college w name of university x dollars amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a scholarship program called b to provide scholarships to qualifying graduating high school seniors you will award scholarships of up to x dollars per year for the first two years of college to attend v or w the scholarship funds are for qualified tuition and course-related expenses within the meaning of sec_117 b of the code grants will be awarded on an objective and nondiscriminatory basis to be eligible for the first year scholarship the graduating high school senior must be a graduating senior of one of the three local public high schools have a gpa of or higher through the end of junior year letter catalog number 58263t be attending v or w which are public institutions of higher learning must establish financial need by being a qualified recipient of the free or reduced lunch generally defined as having a family income not exceeding of the poverty level any person who is considered a disqualified_person with respect to you within the meaning of sec_4946 is not eligible to receive grants the scholarship will be publicized by the high school counselors there is no application process recipients will automatically qualify for a scholarship as long as they meet the eligibility requirements qualification under the eligibility requirements will be determined by the guidance departments at each of the three participating high schools you will approve the final selections and notify the recipients in writing to qualify for the second installment before their second year of college students must have completed seven or more full-time classes in their first year of college have attained a gpa of or higher in their first year provide a copy of their first year transcript and their college bursar bill scholarship payments will be made directly to v or w you will investigate all reports of unsatisfactory academic performance if a scholarship recipient is unable or unwilling to correct deficiencies or to otherwise meet the eligibility requirements the student will be dismissed from the program if you determine that all or any part of a scholarship grant is not being used to further the purposes of the grant you will take one or more of the following actions as required and appropriate withhold payments to the extent possible during the period of investigation take steps to recover the grant funds and or ensure restoration of diverted funds to the purposes of the grant withhold further payments until the diverted funds are in fact recovered or restored obtain assurances from the grantee and or the college that future diversions will not occur and require the grantee and or the college to take extraordinary precautions to prevent future diversions you will retain complete records that will include all information you obtained to evaluate the qualifications of the potential grantees the identification of grantees including any relationship of any grantee to you or to an officer or director of yours the purpose and amount of each grant the terms of payment of each grant and any additional information obtained as part of the grant administration process basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure letter catalog number 58263t ----- - - - - - - - - - - - - - - - - - - - - - - the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 b a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you may report any significant changes to your program by completing form_8940 and sending it to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely tam era l ripperda director exempt_organizations letter catalog number 58263t
